News Release Trustmark Corporation Announces 2008 Financial Results and Declares $0.23 Quarterly Cash Dividend Jackson, Miss. – January 27, 2009 – Trustmark Corporation (NASDAQ:TRMK) announced net income available to common shareholders of $24.0 million in the fourth quarter of 2008, which represented basic earnings per common share of $0.42.Trustmark’s fourth quarter 2008 net income produced a return on average tangible common equity 15.10% and a return on average assets of 1.07%.For the year ended December 31, 2008, Trustmark’s net income available to common shareholders totaled $91.1 million, which represented basic earnings per common share of $1.59.Trustmark’s performance during 2008 resulted in a return on average tangible common equity of 14.88% and return on average assets of 1.01%.Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per common share.The dividend is payable March 15, 2009, to shareholders of record on March 1, 2009. Richard G. Hickson, Chairman and CEO, stated, “We are pleased with our financial performance, particularly in light of the challenging economic environment, as earnings during the fourth quarter continue to reflect the core operating strength of Trustmark.Results for the quarter include enhanced capital strength and continued disciplined expense management.While the magnitude and duration of the economic slowdown remains unknown, Trustmark’s strong capital position, solid balance sheet and diversified financial services businesses are well positioned to face the challenges confronting the banking industry.” Credit
